Citation Nr: 1110274	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-36 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left hip disorder as secondary to the service-connected left and right knee disabilities (bilateral knee disabilities).

2.  Entitlement to service connection for lumbar spine disorder as secondary to the service-connected left and right knee disabilities (bilateral knee disabilities).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from March 1972 to 
March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an 
April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of service connection for right hip disorder as secondary to the service-connected bilateral knee disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran is service connected for left knee disability, postoperative partial meniscectomy and lateral release with degenerative disease, evaluated as 20 percent disabling, and right knee disability, post partial medial meniscectomy with degenerative disease, evaluated as 10 percent disabling.  The Veteran contends that his left hip and lumbar spine disorders were caused and aggravated by his service-connected bilateral knee disabilities.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Veteran was provided a VA compensation examination in September 2007 for the issue of service connection for left hip disorder as secondary to bilateral knee disabilities.  The September 2007 VA examiner opined that a left hip disorder was not caused by the condition of the Veteran's knees, however, the VA examiner stated that he could not resolve the issue without resorting to mere speculation.  The Board notes that statements like this from doctors are, for all intents and purposes, inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this are of no probative value for or against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 38 C.F.R. § 3.102 (2010) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The September 2007 VA examiner's opinion is also inadequate as it does not appear to address the question of whether the service-connected bilateral knee disabilities aggravated the left hip disorder.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The VA examination conducted in September 2007 also did not address an etiological link between the service-connected bilateral knee disabilities and lumbar spine disorder.  The medical evidence provides an inadequate basis to adjudicate the claim for service-connection of a lumbar spine disorders secondary to the bilateral knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

An additional VA examination is therefore required to determine the nature, extent, and etiology of the claimed left hip and lumbar spine disorders.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining whether he has a left hip disorder and a lumbar spine disorder that are secondary to (that is, caused or aggravated by) the service-connected bilateral knee disabilities.  The relevant documents in the claims folder should be furnished to the examiner for use in the study of this case.

Following a review of the relevant medical and X-ray evidence in the claims file, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that any disability of the left hip or lumbar spine that is currently present was caused or aggravated (that is, permanently worsened in severity) by the Veteran's service-connected bilateral knee disabilities? 

A rationale for any opinion expressed in the examination report(s) should be provided.  If any opinion can only be provided with resort to speculation, the examiner should so state and provide the reason that an opinion would require speculation.

2.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


